PD-0292-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 9/29/2015 3:58:57 PM
                                                                         Accepted 9/30/2015 10:29:59 AM
September 30, 2015
                                                                                          ABEL ACOSTA
                          IN THE COURT OF CRIMINAL APPEALS                                        CLERK

                                      AUSTIN, TEXAS

         JENNIFER BANNER WOLFE,                §
             Appellant                         §
                                               §            No. PD-0292-15
         VS.                                   §
                                               §
         THE STATE OF TEXAS,                   §
             Appellee                          §


               FIRST MOTION FOR EXTENSION OF TIME IN WHICH TO
                           FILE APPELLANT’S BRIEF

         TO THE HONORABLE COURT OF CRIMINAL APPEALS:

                     COMES NOW, JENNIFER BANNER WOLFE, Appellant in the

         above entitled and numbered causes, by and through his attorney on appeal,

         DAVID A. PEARSON, IV, and files this motion for an extension of thirty

         (30) days in which to prepare and file his Appellant’s Brief. In support of

         this motion the Appellant would show the following:

         1. This cause is styled Jennifer Banner Wolfe vs. The State of Texas, and is

              numbered 1200447D in the trial court, No. 02-12-00188-CR in the Court

              of Appeals-2nd District of Texas, and PD-0292-15. The Court granted

              Appellant’s Petition for Discretionary Review on 16 September 2015.




         1| Motion for Extension
2. That this is the Appellant’s first request for an extension of time to file

   the Appellant’s brief in the Court of Criminal Appeals, now due on or

   before 16 October 2015.

3. That this is Appellant's first request for an extension of time to file the

   Appellant's brief.

4. That the Appellant hereby requests an extension of thirty (30) days, until

   15 November 2015, to file the Appellant's Brief and as reasons therefore

   would further show the Court that the Attorney for Appellant does not

   have sufficient time to prepare Appellant’s Brief on or before 16 October

   2015.

5. That the Appellant is in custody and counsel is court appointed.

6. Attorney for Appellant is a solo-practitioner, without assistance of

   associate counsel or legal assistants, and is preparing for the following

   cases. Undersigned Counsel maintains a caseload devoted exclusively to

   criminal work that is heavily weighted in indigent criminal defense, and

   that work requires Counsel to make court appearances daily.

   -Rodney Chase Pettigrew. v. State of Texas, No. 12-14-00494-CR, Court

   of Appeals – 2nd District of Texas, Capital Murder, Appellant’s brief

   due 5 October 2015.




2| Motion for Extension
   -State v. Jacque Lamont Anderson, No. 1391500, 432nd District Court,

   Tarrant County, Sexual Assault-Continuous, jury trial 26 October 2015.

   In the above-referenced case Undersigned Counsel has over 10 items

   in electronic recordings and digital media to review.

   -State v. David Dwayne Roland, No. 1399500, Criminal District Court

   Three, Tarrant County, Assault FM-Prior FV conviction-habitual count,

   jury trial 2 November 2015.

   -Alfredo Arreola v. State of Texas, No. 11-15-00116-CR, Court of

   Appeals – 11th District of Texas, Aggravated Robbery, Appellant’s brief

   due on 23 November 2015.

   -Staten William Corbett, Jr. v. State of Texas, No. 12-15-00313-CR,

   Court of Appeals – 2nd District of Texas, Murder.

   -State v. Robert Brandon Morris, No. CR15-0169, 43rd District Court,

   Parker County, Injury to Child-Serious Bodily Injury, Mental

   Impairment.

   -State of Texas v. James Michael Lee Chestnut, No. 15444, 29th District

   Court, Palo Pinto County, Debit Card Abuse.

   -State v. Hayward Russell Murphy, No. CR18258, 271st District Court,

   Wise County, Theft Property, >20K <100K.




3| Motion for Extension
   -State v. David Lane Basham, No. 1398744, Criminal District Court

   Three, Tarrant County, Aggravated Robbery, jury trial 30 November

   2015.

   Undersigned Counsel has devoted numerous out-of-court hours to

   prepare the above-referenced cases for trial. In most of the above-

   referenced cases Undersigned Counsel has logged numerous hours

   reviewing electronic recordings and digital media.

7. During the last sixty (60) days, along with many court docket settings

   and client/case matters, Attorney for Appellant has completed the

   following:

   -State of Texas v. Nicholas Ryan Acree, Nos. 1386753, 1376155,

   1382616, 1388825, 1410503, 1404360, 372nd District Court, Tarrant

   County, Murder, Unlawful possession of firearm, Engaging organized

   crime (3 charges), and Possession controlled substance <1g. In these six

   cases for one court-appointed client, Undersigned Counsel was

   representing an individual who was indicted for 6 cases total, 4 of

   which are “3g” aggravated offenses.        These cases were further

   complicated because the “3g” offenses involve at least 7 co-

   defendants and involve alleged gang and organized crime. In the

   cases against Undersigned Counsel’s client, Counsel was responsible



4| Motion for Extension
   for review of over 25 digital discs disclosed by the state, with the

   conservative estimate of over 50 hours at least in length of total time

   to review.

   -Michael D. Thomas aka Michael Thomas v. State of Texas, No. 07-15-

   00257-CR and 07-15-00258-CR, Court of Appeals – 7th District of

   Texas, Robbery, Appellant’s brief filed on 9 September 2015.

   -Paul C. Erin v. State of Texas, No. 18-15-00025-CR, Court of Appeals –

   8th District of Texas, Murder, Appellant’s brief filed on 25 August

   2015.

   -Ricky D. Davis v. State of Texas, No. 02-13-00468-CR, Court of

   Appeals – 2nd District of Texas, Appellant’s brief filed on 5 August

   2015.

   -Steven Lawayne Nelson v. State, AP-76,924, capital murder, petition for

   writ of certiorari filed in U.S. Supreme Court on 13 July 2015.

   Undersigned Counsel expended over 22 hours from June to July 2015

   to complete the petition for writ of certiorari.

   -State v. Joseph Robert Dodson, No. 1316921, 297th District Court,

   Tarrant County, Capital Murder, resolved by plea 10 June 2015 after

   logging numerous hours.




5| Motion for Extension
8. This motion is not filed for the purpose of delay, but rather so that there

   will be sufficient time for the work to be done in a proper manner and for

   the effective assistance of counsel.

     WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that this Honorable Court extend the time for filing

Appellant’s Brief in this cause until 15 November 2015.

                                          Respectfully Submitted,

                                          DAVID A. PEARSON, P.L.L.C.




                                          By:________________________
                                          David A. Pearson, IV
                                          ATTORNEY FOR APPELLANT
                                          222 W. Exchange Ave., Ste. 103
                                          Fort Worth, Texas 76164
                                          (817) 625-8081
                                          FAX: (817) 625-8038
                                          Bar ID# 15690465
                                          E-MAIL: david@lawbydap.com


                          CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing First Motion for
Extension of Time for Filing Appellant's Brief was e-served to Tanya S.
Dohoney,       Tarrant     County     Assistant     District    Attorney,     at
CCAAppellateAlerts@TarrantCounty.com on the 29th day of September,
2015.



6| Motion for Extension
                                    David A. Pearson, IV



                      CERTIFICATE OF CONFERENCE

       I certify that a conference was held with Hon. Tanya S. Dohoney,
Assistant District Attorney, Tarrant County, Texas, on the 29th day of
September 2015, and the State DOES/DOES NOT oppose the Appellant’s
foregoing motion.

                              ________________________
                              David A. Pearson, IV




7| Motion for Extension